Hill, C. J., (dissenting). There was a slit in one of the gas pipes which emitted enough gas to burn a flame a quarter of an inch in length. There were defects in the lighting arrangement of both the pilot and arc lamps, and the pilot lamp, instead of burning constantly, would sometimes go out, and there was a perceptible odor of gas in the store room at different times after these gas fixtures were installed, and as late as the afternoon of Saturday preceding the fire early Sunday morning. From these facts it may well have been found that there was negligence in the installation of the gas fixtures. The more doubtful question is whether there was sufficient evidence that the fire resulted from gas escaped from these defective fixtures. There was evidence tending to prove that the fire originated over one of these lamps and extended from the ceiling above it to the west wall. Several witnesses early on the scene of the fire said the ceiling in close proximity to the gas lamp was more burned than any other part of the building, and the appearance to them was that fire had originated there and spread therefrom. This testimony would, standing alone, evidently be sufficient to sustain a verdict. The defendant introduced testimony tending to prove that the fire originated on the west side of the building. This presented a square conflict, and, without the experts testifying to the properties of gas, seeking to negative the fire from that cause on scientific principles, doubtless this conflict would have been settled by the jury. The evidence shows that the ceiling of the store room was not air-tight, and there is no evidence of the extent of the openings in the room through which air and gas could escape. • There is no evidence of the force or violence of an explosion in such a room as this when the admixture of gas and air barely reached the explosive state, say 9 per cent. gas. Therefore much, if not all, of the scientific testimony; while quite interesting, is wholly inapplicable to the precise point. Moreover, the scientific theory against gas being the origin of the fire is largely based on the amount of gas in the room as shown by the meter, and no evidence to show the accuracy or good order of the meter. . In fact, it is really based on a bill for the gas, and the bill is presumed to be based on the meter. This is too unreliable a witness to be the basis for a scientific demonstration. The case should have gone to the jury.